DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-3, 5-8, and 10, canceled claims 4, 9, and 11, and added claims 12-15. Claims 1-3, 5-8, 10, and 12-15 are pending.
The amendments to the claims have been found to necessitate new claim objections. See claim objections below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
The amendments to the claims have overcome the 103 rejections of record. However, after further search and consideration, the amendments have been found to necessitate new rejections under 103. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/12/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 9/12/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 103 rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, However, after further search and consideration, the amendments have been found to necessitate new rejections under 103. See 103 rejections below for details.

The following are new objections necessitated by amendment. 
Claim Objections
Claim 13 is objected to because of the following informalities:  
With regard to claim 13: In line 3, replace “a evaporator cover plate” with --an evaporator cover plate--.  
Appropriate correction is required.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat transfer plate" in line 9 and again in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should replace instances of “the heat transfer plate” with --the condenser plate--.
Claims 7, 8, 10, and 12 are rejected due to their dependency on indefinite claim 6.
Claim 13 recites “a flow channel” in line 3, said flow channel belonging to the evaporator, and a second “flow channel” in line 14, said flow channel belonging to the condenser. The term “flow channel” is used in a plurality of locations throughout claim 13.
Because the same term “flow channel” is used to refer to two distinct elements, i.e. two separate flow channels, there exists a lack of clarity where the claim uses said term. In other words, it is unclear which flow channel is being referenced when the term “flow channel” is used.
To overcome this rejection, Applicant should amend claim 13 to recite --an evaporator flow channel-- and --a condenser flow channel--. All instances of “flow channel” should be amended to clarify whether or not it is the evaporator flow channel or the condenser flow channel that is being referenced. 
Claim 13 recites the limitation "the heat transfer plate" bridging lines 19 and 20 and again in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should replace instances of “the heat transfer plate” with --the condenser plate--.
Claims 14 and 15 are rejected due to their dependency on indefinite claim 13.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6, 10, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 2014/0305789) in view of Sakai et al. (US 5,538,593) hereafter referred to as Sakai.
With regard to claims 1, 6, and 13: Lowenstein teaches a combined evaporator and condenser system (abstract, Figure 3, paragraphs [0018]-[0019]), the system comprising:
An evaporator (Figure 3, paragraphs [0018]-[0019]), comprising: 
An evaporator flow channel (evaporator chamber) 180 comprising an evaporator plate (thermally conductive wall) 195 and an evaporator cover plate (the wall delimiting the evaporator chamber 180 opposite the wall 195) enclosing the flow channel (Figure 3, paragraphs [0018]-[0019]).
Although it is not explicitly taught, it is understood that the evaporator channel 180 comprises two sidewalls further enclosing the flow channel, as said sidewalls would be required to prevent vapor from escaping out the sides of the channel 180 not bound by the evaporator plate 195 and the evaporator cover plate.
In the unlikely alternative, a person having ordinary skill in the art would recognize the inclusion of such sidewalls as being clearly advantageous.
Were it not already the case in Lowenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lowenstein by adding two sidewalls which further enclose evaporator flow channel 180, in order to bound the sides of said to prevent vapor from escaping out the sides of the channel 180 not bound by the evaporator plate 195 and the evaporator cover plate.
A combined liquid inlet and vapor outlet formed by the evaporator plate 195 and the evaporator cover plate at a first end (top end) of the flow channel 180 (Figure 3, paragraphs [0018]-[0019]).
And a liquid outlet formed by the evaporator plate 195 and the evaporator cover plate at a second end (bottom end) of the evaporator flow channel 180 opposite the first (Figure 3, paragraphs [0018]-[0019]).
And a condenser (Figure 3, paragraphs [0018]-[0019]), comprising:
A condenser flow channel (dew forming chamber) 190 comprising a condenser plate (thermally conductive wall) 195 and a condenser cover plate (the wall delimiting the dew forming chamber 190 opposite the wall 195) enclosing the flow channel (Figure 3, paragraphs [0018]-[0019]).
Although it is not explicitly taught, it is understood that the condenser flow channel 190 comprises two sidewalls further enclosing the flow channel, as said sidewalls would be required to prevent vapor from escaping out the sides of the channel 190 not bound by the condenser plate 195 and the condenser cover plate.
In the unlikely alternative, a person having ordinary skill in the art would recognize the inclusion of such sidewalls as being clearly advantageous.
Were it not already the case in Lowenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lowenstein by adding two sidewalls which further enclose condenser flow channel 190, in order to bound the sides of said to prevent vapor from escaping out the sides of the channel 190 not bound by the condenser plate 195 and the condenser cover plate.
A vapor inlet formed by the condenser plate and the condenser cover plate at a first end (top end) of the condenser flow channel 190 (Figure 3, paragraphs [0018]-[0019]).
And a liquid outlet formed by the condenser plate and the condenser cover plate at a second end (bottom end) of the condenser flow channel 190 opposite the vapor inlet (Figure 3, paragraphs [0018]-[0019]).
Lowenstein does not explicitly teach that the gap between evaporator plate and the evaporator cover plate is in the range of 1 to 200 mm. 
However, differences in size or relative dimensions do not distinguish a claimed apparatus over a prior art apparatus in the absence evidence that said differences lead to a difference in function (see MPEP 2144.04(IV)A). A person having ordinary skill in the art would expect the device of Lowenstein to be functional in the manner described in the disclosure of Lowenstein if the gap were in the claimed range of 1 to 200 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowenstein by sizing the condenser such that gap between evaporator plate and the evaporator cover plate is in the range of 1 to 200 mm, in order to obtain a predictably functional evaporator. 
Modified Lowenstein does not explicitly teach that the gap between condenser plate and the condenser cover plate is in the range of 1 to 200 mm. 
However, differences in size or relative dimensions do not distinguish a claimed apparatus over a prior art apparatus in the absence evidence that said differences lead to a difference in function (see MPEP 2144.04(IV)A). A person having ordinary skill in the art would expect the device of Lowenstein to be functional in the manner described in the disclosure of Lowenstein if the gap were in the claimed range of 1 to 200 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowenstein by sizing the condenser such that gap between condenser plate and the condenser cover plate is in the range of 1 to 200 mm, in order to obtain a predictably functional condenser. 
Modified Lowenstein is silent to the gap at the combined liquid inlet and vapor outlet of the evaporator being larger than the gap at the liquid outlet of the evaporator, to the angle between the evaporator plate and the evaporator cover plate being in a range of 0.5 to 20 degrees, to the gap at the vapor inlet of the condenser being larger than the gap at the liquid outlet of the condenser, and to the angle between the condenser cover plate being in the range of 0.5 to 20 degrees.
Sakai teaches a combined evaporator and condenser system having an evaporator flow channel (heating passage) 18 and a condenser flow channel (steam passage) 26, wherein the gaps between plates which bound the evaporator and condenser flow channels 18 and 26 vary gradually from one end of the flow channel to the other, wherein the gap of the evaporator flow channel increases in width towards the vapor outlet, and wherein the gap of the condenser flow channel 26 decreases in width towards the liquid outlet (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17, column 4 Lines 20-55).
Sakai teaches with respect to an evaporator flow channel 18, configuring the flow channel to gradually widen between the concentrate inlet and the evaporated vapor outlet to account for increased flow volume due to evaporated vapor (Figure 4, Column 4 Lines 20-55). Sakai teaches that accounting for the increased flow volume in this way, excessive increase in flow velocity due to the evaporation of vapor (Figure 4, Column 4 Lines 20-55). In view of the forgoing teachings by Sakai, a person having ordinary skill in the art would recognize that similar benefits are obtained from narrowing the condenser flow channel. Specifically, a person having ordinary skill in the art would recognize that narrowing the condenser flow channel 26 from top to bottom, such that the flow channel 26 gradually narrows from the vapor inlet to the vapor outlet, accounts for the decrease in flow volume caused by the condensation of steam in the flow channel 26 and thus, stabilizes flow velocity, i.e. by preventing excessively low flow velocity due to volume loss resulting from condensation.
In view of the above, a person having ordinary skill in the art would recognize that it would be advantageous to configure the system of Lowenstein such that the gap at the combined liquid inlet and vapor outlet of the evaporator is larger than the gap at the liquid outlet of the evaporator, and such that the gap at the vapor inlet of the condenser being larger than the gap at the liquid outlet of the condenser, i.e. in order to account for increase/decrease in vapor volume from evaporation/condensation. Furthermore, a person having ordinary skill in the art would recognize that the angle between the  evaporator plate and the evaporator cover plate and the angle between the condenser plate and the condenser cover plate are result effective variables.  "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowenstein in view of Sakai such that the gap at the combined liquid inlet and vapor outlet of the evaporator were larger than the gap at the liquid outlet of the evaporator, the angle between the evaporator plate and the evaporator cover plate were in a range of 0.5 to 20 degrees, the gap at the vapor inlet of the condenser were larger than the gap at the liquid outlet of the condenser, and the angle between the condenser cover plate were in the range of 0.5 to 20 degrees, in order to obtain a system wherein the evaporator flow channel gradually widened to accommodate the increase in vapor volume from evaporation, so as to thereby prevent excessively high flow velocity due to vapor volume gain resulting from evaporation, and wherein the condenser flow channel gradually narrowed to accommodate the decrease in vapor volume from condensation, so as to thereby prevent excessively low flow velocity due to vapor volume loss resulting from condensation.
With regard to claim 5: The evaporator cover plate can be fairly characterized as an additional evaporator plate, i.e. an additional plate which bounds the evaporator channel 180 (Lowenstein: Figure 3, paragraphs [0018]-[0019]).
With regard to claim 10: The condenser cover plate can be fairly characterized as an additional condenser plate, i.e. an additional plate which bounds the condenser channel (Lowenstein: Figure 3, paragraphs [0018]-[0019]).
With regard to claim 12: The liquid outlet of the condenser channel 190 is a combined liquid and vapor outlet (Lowenstein: Figure 3, paragraphs [0018]-[0019]).
With regard to claim 14: One can alternatively characterize the evaporator flow channel 180 as having an evaporator cover plate (thermally conductive wall) 195 and an evaporator plate (the wall delimiting the evaporator chamber 180 opposite the wall 195), i.e. a plate which bounds the evaporator channel 180, enclosing the evaporator flow channel 180, and the condenser flow channel 190 as comprising a condenser cover plate (thermally conductive wall) 195 and a condenser plate (the wall delimiting the  dew forming chamber 190 opposite the wall 195, i.e. a plate which bounds the condenser channel 190, enclosing the condenser flow channel 190 (Lowenstein: Figure 3, paragraphs [0018]-[0019]). Under such a characterization, the evaporator cover plate 195 and the condenser cover plate 195 are the same plate (Lowenstein: Figure 3, paragraphs [0018]-[0019]).
With regard to claim 15: The evaporator plate 195 and the condenser plate 195 are the same plate. 

Claim(s) 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Sakai as applied to claims 1, 6, and 13 above, and further in view of Hugill (US 7,111,673).
With regard to claims 2 and 3: Modified Lowenstein is silent to the evaporator plate and the cover plate having stepped surfaces.
However, the use of stepped surfaces for changing the cross-sectional flow area for flow channels is known in the art to be an alternative to the use of constantly or gradually sloping plates like those in modified Sakai. For example, Hugill teaches a heat exchanger comprising flow channels 11 and 12, wherein the flow channels vary in cross section from one end thereof to the other (abstract, Figures 2, 4a, and 4b). Hugill teaches the use of stepped surfaces as being a suitable alternative to gradually sloping surfaces for the purposes of constructing flow passages of varying cross section (Figures 4a and 4b, Column 3 Line 65-Column 4 Line 4). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowenstein in view of Hugill by replacing the evaporator plate and the evaporator cover plate with plates having stepped surfaces, in order to obtain a predictably functional evaporator flow channel of varying cross-sectional area, i.e. an increasing cross-sectional area in the vapor flow direction.
The stepped surfaces of the evaporator plate constitute at least “ridges”, thereby satisfying the limitations of claim 2. 
With regard to claims 7 and 8: Modified Lowenstein is silent to at least one of the condenser plate and the condenser cover plate having a stepped surface.
However, the use of stepped surfaces for changing the cross-sectional flow area for flow channels is known in the art to be an alternative to the use of constantly or gradually sloping plates like those in modified Sakai. For example, Hugill teaches a heat exchanger comprising flow channels 11 and 12, wherein the flow channels vary in cross section from one end thereof to the other (abstract, Figures 2, 4a, and 4b). Hugill teaches the use of stepped surfaces as being a suitable alternative to gradually sloping surfaces for the purposes of constructing flow passages of varying cross section (Figures 4a and 4b, Column 3 Line 65-Column 4 Line 4). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lowenstein in view of Hugill by replacing the condenser plate and the condenser cover plate with plates having stepped surfaces, in order to obtain a predictably functional condenser flow channel of varying cross-sectional area, i.e. a decreasing cross-sectional area in the vapor flow direction.
The stepped surfaces of the condenser plate constitute at least “ridges”, thereby satisfying the limitations of claim 7. 

Claim(s) 6, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai.
	With regard to claim 6: Sakai teaches a condenser (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17), the condenser comprising:
	A flow channel (steam passage) 26 comprising a condenser plate (steam plate) 20 and a cover plate (raw liquid plate) 10, and two sidewalls (frame shaped gaskets) 25e enclosing the flow channel.
	A vapor inlet (heated steam passage/heated steam inlet) 11/21 formed by the condenser plate 20 and the cover plate 10 at a first end of the flow channel 26 (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17).
	A liquid outlet (drain passage/drain outlet) 14/24 formed by the condenser plate 20 and the cover plate 10 at a second end of the flow channel 26 opposite the fist (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17).
	Wherein a gap at the vapor inlet 11/21 is larger than the gap at the liquid outlet 14/24, and wherein the condenser plate 20 and the cover plate 10 are disposed at a slight angle from one another (Figures 1, 2, and 4, column 4 Lines 20-55).
	Sakai does not explicitly teach that the gap between condenser plate and the cover plate is in the range of 1 to 200 mm. 
However, the depiction of said condenser in the Figures, as well as the description thereof in the specification would lead one of ordinary skill in the art to the reasonable expectation that the gap between the condenser plate 20 and the cover plate 10 is small. Furthermore, differences in size or relative dimensions do not distinguish a claimed apparatus over a prior art apparatus in the absence evidence that said differences lead to a difference in function (see MPEP 2144.04(IV)A). A person having ordinary skill in the art would expect the device of Sakai to be functional in the manner described in the disclosure of Sakai if the gap were in the claimed range of 1 to 200 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakai by sizing the condenser such that gap between condenser plate and the cover plate is in the range of 1 to 200 mm, in order to obtain a predictably functional condenser. 
	Modified Sakai does not explicitly teach that the angle between the condenser plate and the cover plate is in a range of 0.5 to 20 degrees. 
However, Column 4 Lines 20-55 and Figure 4 of Sakai would indicate to one of ordinary skill in the art that said angle is a result effective variable. Specifically, said portion of Sakai teaches that the flow channel (steam passage) 26 narrows from top to bottom, such that the flow channel 26 gradually narrows from the vapor inlet to the vapor outlet. Sakai teaches with respect to an evaporator flow channel 18, configuring the flow channel to gradually widen between the concentrate inlet and the evaporated vapor outlet to account for increased flow volume due to evaporated vapor (Figure 4, Column 4 Lines 20-55). Sakai teaches that accounting for the increased flow volume in this way, excessive increase in flow velocity due to the evaporation of vapor (Figure 4, Column 4 Lines 20-55). In view of the forgoing teachings by Sakai, a person having ordinary skill in the art would recognize that similar benefits are obtained from narrowing the condenser flow channel. Specifically, a person having ordinary skill in the art would recognize that narrowing the condenser flow channel 26 from top to bottom, such that the flow channel 26 gradually narrows from the vapor inlet to the vapor outlet, accounts for the decrease in flow volume caused by the condensation of steam in the flow channel 26 and thus, stabilizes flow velocity, i.e. by preventing excessively low flow velocity due to volume loss resulting from condensation. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). Furthermore, the depiction of the device in Figure 4 of Sakai suggests an angle in the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sakai by angling the condenser plate and the cover plate relative to one another such that the angle between the condenser plate and the cover plate is in a range of 0.5 to 20 degrees, in order to obtain a condenser wherein the flow channel gradually narrows from the vapor inlet to the vapor outlet, in order accounts for the decrease in flow volume caused by the condensation of steam in the flow channel and thereby prevent excessively low flow velocity due to volume loss resulting from condensation.
With regard to claim 7: The condenser plate 20 in modified Sakai has a plurality of fins/ridges in the form of gaskets 25a-f  (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17).
With regard to claim 10: In modified Sakai, the cover plate 10 is an additional condenser plate (Figures 1-4, Column 2 Line 30-Column 4 Line 17).
With regard to claim 12: In modified Sakai, the liquid outlet 14/24 is a combined liquid and vapor outlet (Figures 1, 2, and 4, Column 2 Line 30-Column 4 Line 17).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai as applied to claim 6 above, and further in view of Hugill (US 7,111,673).
With regard to claim 8: Modified Sakai is silent to at least one of the condenser plate and the cover plate having a stepped surface.
However, the use of stepped surfaces for changing the cross-sectional flow area for flow channels is known in the art to be an alternative to the use of constantly or gradually sloping plates like those in modified Sakai. For example, Hugill teaches a heat exchanger comprising flow channels 11 and 12, wherein the flow channels vary in cross section from one end thereof to the other (abstract, Figures 2, 4a, and 4b). Hugill teaches the use of stepped surfaces as being a suitable alternative to gradually sloping surfaces for the purposes of constructing flow passages of varying cross section (Figures 4a and 4b, Column 3 Line 65-Column 4 Line 4). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sakai in view of Hugill by replacing the condenser plate and the cover plate with plates having stepped surfaces, in order to obtain a predictably functional evaporator flow channel of varying cross-sectional area, i.e. a decreasing cross-sectional area in the vapor flow direction.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
van der Ham et al. (US 2017/0056817) teaches a combined evaporator and condenser system similar to that of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772